DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, Claims 1-5, in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 6-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected intention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 1 already requires the reaction of the active end of the conjugated diene-based polymer resulting from the branching step with the couple agent, and the polymerization terminator is in the alternative.  Thus, claims 3 and 4 do not further limit claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantazis et al. ("Anionic Polymerization of Styrenic Macromonomers,” Macromolecules, 36, 3783-3785 (2003), in view of Thiele (USPN 9,586,980).
	In col. 1 and 2 of the document, Pantazis et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing a monomer, such as butadiene, with a lithium initiator; and reacting the conjugated diene-based polymer with a 4-(chlorodimethylsilyl)styrene branching agent, which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	Pantazis et al. differ from the claimed invention in that a further step of reacting a compound with silicon and a sulfur atoms, consistent with formula (3) of the present claim 4, is not disclosed.  However, it is known in the art to react silane sulfide modification agents, consistent with the formula (3) of the present claim 4, with the active ends of conjugated diene-based polymers, for the purpose of better controlling the properties of the polymer, such as taught by Thiele (See Col. 10, lines 42-48).
	In col. 3, lines 28-43 and Col. 23, lines 9-25, Thiele teaches modifying elastomeric polymers, such as conjugated diene-based polymers with active ends, with silane sulfide modification agents consistent with formula (3) of the present claim 4, to form the silane sulfide modified polymers.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to react the silane sulfide modification agents, consistent with the formula (3) of the present claim 4, with active ends of the conjugated diene-based polymers of Pantazis et al., in order to obtain the advantages taught by Thiele of controlling the properties of the final polymer, motivated by a reasonable expectation of success.
	
Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0059075) or Lohse et al. (US 2007/0135583), in view of Thiele (USPN 9,586,980).
	In ¶’s 21-23 and 32, Lee et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing styrene and a butadiene comonomer, with a lithium initiator; and reacting the styrene/butadiene conjugated polymer with a styrene terminal modifier branching agent (formula 1), which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	In the Examples, Lee et al. teach the addition of degassed methanol as a polymerization terminator.
	In ¶’s 7 and 61, Lohse et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing butadiene comonomer with a lithium initiator; and reacting the conjugated butadiene polymer with dichloro methyl silane diphenyl-ethylene branching agent, which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	Further, in the Examples, Lohse et al. teach the addition of methanol as a polymerization terminator.
	Lee et al. or Lohse et al. differ from the claimed invention in that a further step of reacting a compound with silicon and a sulfur atoms, consistent with formula (3) of the present claim 4, is not disclosed.  However, it is known in the art to react silane sulfide modification agents, consistent with the formula (3) of the present claim 4, with the active ends of conjugated diene-based polymers, for the purpose of better controlling the properties of the polymer, such as taught by Thiele (See Col. 10, lines 42-48).
	In col. 3, lines 28-43 and Col. 23, lines 9-25, Thiele teaches modifying elastomeric polymers, such as conjugated diene-based polymers with active ends, with silane sulfide modification agents consistent with formula (3) of the present claim 4, to form the silane sulfide modified polymers.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to react the silane sulfide modification agents, consistent with the formula (3) of the present claim 4, with active ends of the conjugated diene-based polymers of Lee et al. or Lohse et al., in order to obtain the advantages taught by Thiele of controlling the properties of the final polymer, motivated by a reasonable expectation of success.

	Regarding claim 15, the Office realizes that a branch number (Bn) obtained by viscosity detector-equipped GPC-light scattering measurement of 4.2 or more is not positively stated by the reference(s).  However, the reference(s) teach all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (enter property) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties. " In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}. A chemical composition and its properties are
inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCDE